DETAILED ACTION
	Claims 1-30 were/stand cancelled.  Claims 31-48 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 14 2019, December 18 2019 and March 12 2020 were considered by the examiner.	
The information disclosure statement filed November 14 2019, specifically NPL 184, 186-187, 217, 523, 526, 527, 530, 531, 534 and 652 fails to comply with 37 CFR 1.98(b), which requires that each item of information in an IDS be identified properly. Each publication must have the date of publication supplied. The above items fail to provide a publication date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 23-24 of U.S. Patent No. 9095518 in view of Varco (US Patent No. 6010690). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a kit comprising: (a) a first formulation comprising one or more relaxing agents and having an alkaline pH, and (b) a second formulation comprising an active agent, wherein the active agent is of formula 1.
Patent ‘518 claims a method for treating hair, wherein the hair comprises two or more free thiol groups comprising applying to the hair a formulation comprising a binding agent of formula 1.  The binding agent is the same active agent as instantly claimed formula 1.  The same active agent as instantly claimed 39 is claimed (claim 6).  The same excipients are claimed.  Overlapping amounts are claimed.  A reducing agent is claimed which reduces the disulfide bonds in the hair.  Claimed is applying a first formulation comprising a reducing agent prior to application of the binding agent.    Same forms of the composition are claimed.  
While patent ‘518 claims a reducing agent, patent ‘518 does not expressly recite the reducing agent is a relaxing agent or a kit.  However, this deficiency is cured by Varco.
Varco is directed to an alkaline hair conditioning compositions containing cationic guar.  Hair relaxers are primarily used to loosen and straighten, i.e., “relax”, curly, frizzy and kinky hair.  Hair relaxers are typically cream products having a high pH (i.e. 12 to 14) and containing as active components, strong alkalizing additives such as sodium 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘518 and Varco and utilize hydroxides at an alkaline pH as a reducing/relaxing agent.  One skilled in the art would have been motivated to utilize these relaxing agents in order to break chemical bonds in the hair in order to relax the hair as taught by Varco.  Since Patent ‘518 recites reducing agents include Japanese relaxers, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘518 and Varco and utilize a kit for the relaxing/reducing agent and the binding/active agent.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.  Since the relaxing/reducing agents is taught as being applied prior to the active/binding agent, it would have been obvious to package them separately to provide for their separate application.  

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9144537 in view of Varco (US Patent No. 6010690). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
Patent ‘537 claims a kit comprising (a) a first formulation capable of reducing disulfide bonds in hair to produce free thiol groups and (b) a second formulation comprising a binding agent of formula 1.  The binding agent of formula 1 is the same as the active agent instantly claimed.  The same active agent as instantly claimed 39 is claimed (claim 6).  The same excipients are claimed.  Overlapping amounts are claimed.  A reducing agent is claimed which reduces the disulfide bonds in the hair.  Claimed is applying a first formulation comprising a reducing agent prior to application of the binding agent.    Same forms of the composition are claimed.  
While patent ‘537 claims a reducing agent, patent ‘518 does not expressly recite the reducing agent is a relaxing agent or a kit.  However, this deficiency is cured by Varco.
The teachings of Varco are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘537 and Varco and utilize hydroxides at an alkaline pH as a reducing/relaxing agent.  One skilled in the art would have been motivated to utilize these relaxing agents in order to break chemical bonds in the hair in order to relax the hair as taught by Varco.  
Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9717668 in view of Gilmore et al. (USPGPUB No. 20120148517). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
	Patent ‘668 claims a method for achieving a desired level of cul in hair comprising: (a) applying to the hair one or more relaxing agents at an alkaline pH, wherein at least one of the relaxing agents is an alkali metal containing hydroxide and (b) applying to the hair an active agent of formula 1.  The same active agent is claimed.  Overlapping amounts are claimed.  Separate formulations are claimed.  The same hydroxides are claimed.  
	While Patent ‘668 claims separate formulations, Patent ‘668 does not claim a kit of excipients.  However, this deficiency is cured by Gilmore et al.  
	Gilmore et al. is directed to hair relaxing and straightening compositions.  The compositions comprise hydroxide salts such as potassium hydroxide (claim 17).  Excipients are included in amounts of 1 to 90% by weight (paragraph 0117).  Excipients include viscosity modifiers, emulsifiers, preservatives, etc. (paragraph 0124-0125).  Kits can be utilized.  The kits contain instructions (paragraph 0162).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘668 and Gilmore et al. and utilize a kit for the relaxing agent and the active agent.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.  Since kits are known in the art as taught by Gilmore et al., one skilled in the art would have a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘668 and Gilmore et al. and utilize conventional excipients in the formulations.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baum (USPGPUB No. 20130340785) while disclosing hair straightening compositions with maleic acids or maleic acid derivatives (paragraph 0043) does not 
Flohr et al. teaches reacting a monomer with the hair shaft and a reducing agent (claim 1). The monomers include salts thereof (claim 10).  At most only potassium salts or ammonium salts are taught (paragraph 0002 or 0056).  These salts would not suggest the instantly claimed linker and/or the sum of p + q + r+ s is equal to or greater than 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616